Citation Nr: 0216440	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  02-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for residuals of an 
injury of a finger of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty in the Army from November 
1973 to November 1976.  He also had subsequent service in the 
Army Reserve, including, in pertinent part, active duty for 
training (ACDUTRA) from December 2 to December 18, 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 RO rating decision that denied 
service connection for a back condition, a right knee 
condition, a neck condition, and residuals of an injury of a 
finger of the right hand.  He testified before the Board at a 
videoconference hearing in May 2002.  


FINDINGS OF FACT

1.  The veteran's low back condition did not begin or worsen 
during any period of service.

2.  A right knee disability did not begin or worsen during 
any period of service.

3.  A neck disability did not begin or worsen during any 
period of service.

4.  Any disability of a finger of the right hand did not 
begin or worsen during any period of service.




CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.  Claimed residuals of an injury of a finger of the right 
hand were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from November 
1973 to November 1976.  Service medical records from this 
period of service do not show any pertinent disabilities.  

The veteran had subsequent service in the Army Reserve, 
including periods of ACDUTRA.

Medical records show the veteran had a lumbar strain in 
February 1999 after lifting objects at his civilian work; the 
pain emanated from the lumbar region to the posterior right 
thigh to the knee.  He was given a lumbosacral corset.  

May 1999 records reflect treatment for month-old pain in the 
right knee without a history of prior knee injury; X-rays 
showed no abnormalities, and the impression was synovitis of 
the right knee, non-specific, possible gout.  On a May 1999 
MRI, he was found to have a horizontal tear of the posterior 
horn of the medial meniscus.  In June 1999, he underwent an 
arthroscopy of the right knee with medical meniscectomy for 
internal derangement of the right knee.  He continued to be 
treated in November 1999 for a recurrent medial meniscus, and 
he was restricted from running or squatting because of 
synovitis of the knee.  

As part of his Army Reserve service, the veteran had annual 
ACDUTRA from December 2 through December 18, 1999, and during 
this time he was stationed in El Salvador.  On December 5, 
1999, he reported he was involved in a fall from a stationary 
truck in the motor pool.  Treatment records show an 
assessment of right knee strain and low back pain.  A 
December 5, 1999, statement of medical examination and duty 
status indicates that right knee strain and a lower back 
injury were incurred in the line of duty. 

According to El Salvador military hospital records, the 
veteran was admitted for treatment on December 9, 1999, and 
he reported a fall from a truck several days earlier, with 
cervical, lumbar, and knee trauma.  He had lumbar reaction 
muscular spasm bilateral paravertebral, right inferior member 
with decreasing muscular power, partial paresthesias, and 
diagnoses of cervicalgia and post-trauma lumbago.  
Intravenous analgesic steroids were prescribed.  At discharge 
from the facility on December 11, 1999, diagnoses were 
multiple traumas, lumbago post trauma, and infection of the 
urinary route. 

On December 11, 1999, the unit commander filled out the 
bottom part of the above-described December 5, 1999 statement 
of medical examination and duty status.  The unit commander 
wrote on the form on December 11, 1999 that the veteran had 
had an operation on his right knee prior to this period of 
ACDUTRA and that he was using this to get medical 
compensation and care and to get his medic in trouble by 
having him write up a wrong statement about him for line of 
duty purposes.  

A December 12, 1999 private hospital record shows that he was 
prescribed medications for muscle spasm, inflammation, and 
pain due to sprains and bruises; he also was to apply heat to 
the back.

Post-service treatment records show complaints of cervical 
and lumbar strain in December 1999, and complaints of low 
back pain, paraspinal muscle spasm, and neck pain into 2000.  
In February 2000, it was noted that he had been doing well 
until he had walked on unlevel ground while chasing his dogs 
recently.  A May 2000 record shows an assessment of severe 
degenerative disc disease of the lumbar spine with 
radiculitis.  In June 2000, he had back pain radiating down 
to his right hip and leg.

The veteran testified at a videoconference hearing before the 
Board in May 2002.  He stated that he injured his back, right 
knee, neck, and middle finger of the right hand in a fall 
from a truck in December 1999 while on active duty for 
training, and he was issued pain medication.  He was now 
being treated by VA and a private doctor on an outpatient 
basis.  He stated that he was receiving Social Security 
Administration (SSA) disability benefits because of, in part, 
his back.  He indicated that he had had arthroscopic surgery 
on the right knee prior to service.  He did not report any 
medical diagnoses of arthritis, although he felt that he had 
arthritis.  

II.  Analysis

The veteran seeks service connection for a back disability, a 
right knee disability, a neck disability, and residual of 
injury of the middle finger of the right hand.  He argues 
that these conditions are related to a December 1999 fall 
from a truck while stationed in El Salvador on ACDUTRA.

Through discussions in letters, the rating decision, and the 
statement of the case, the veteran has been notified of the 
evidence needed to substantiate his claims for service 
connection, and he has been informed of his and the VA's 
respective responsibilities for providing evidence.  Relevant 
identified evidence has been obtained, and VA examination is 
not warranted under the circumstances presented.  The VA has 
satisfied the notice and duty to assist provisions of the 
law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Active service includes active duty, any period of ACDUTRA 
during which the individual concerned was disabled from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled from an injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(24).

A.  Back disability

Service medical records from the veteran's 1973-1976 active 
duty do not show any back disorder.  Prior to being stationed 
in El Salvador on ACDUTRA in December 1999, he reportedly 
injured his back at his civilian job while lifting objects.  
He was treated for lumbar strain and for pain emanating from 
the lumbar region to the right posterior thigh and to the 
right knee.  

Service medical records from the period of ACDUTRA in 
December 1999 show that he reported he fell off a truck 
during such training.  There was a line of duty determination 
that initially attributed injuries to the lower back to this 
accident.  However, the line of duty determination was later 
revised by the unit commander, who noted that the veteran had 
incorrectly reported information in order to obtain medical 
compensation and care.

The weight of the credible evidence demonstrates that a back 
disability did not begin or worsen during active duty, and 
that it began prior to the December 1999 ACDUTRA and was not 
caused or worsened by any incident of such service.  As a 
back disability was not incurred in or aggravated by service, 
there is no basis for service connection.  Since the 
preponderance of the evidence is against the claim for 
service connection for a back disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Right knee disability

Service medical records from active duty in 1973-1976 do not 
reveal any right knee disorder.  

Prior to being stationed in El Salvador on ACDUTRA in 
December 1999, the veteran was treated for right knee 
problems that had their onset outside of service.  In May 
1999, he was diagnosed by MRI with a horizontal tear of the 
posterior horn of the medial meniscus of the right knee, and 
in June 1999, he underwent an arthroscopy with medial 
meniscectomy to correct the problem.

Service medical records from the period of ACDUTRA in 
December 1999 show that he reported he fell off a truck, and 
there was a line of duty determination that initially 
attributed injuries to the right knee to this accident.  
However, the line of duty determination was later revised by 
the unit commander, who noted that the veteran had 
incorrectly reported information in order to obtain medical 
compensation and care.

The weight of the credible evidence demonstrates that a right 
knee disability did not begin during and was not worsened by 
active duty, and that it began prior to the December 1999 
ACDUTRA and was worsened by such service.  As a right knee 
disability was not incurred in or aggravated by service, 
there is no basis for service connection.  Since the 
preponderance of the evidence is against the claim for 
service connection for a right knee disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.



C.  Neck disability

Service medical records from 1973-1976 active duty do not 
reveal any abnormality involving the neck.  

While stationed in El Salvador on ACDUTRA in December 1999, 
the veteran reported he fell off a truck and injured his 
neck.  He was treated during this period for claimed cervical 
spine trauma, with a diagnosis of "cervicalgia."  However, 
at discharge from this facility, there was no pertinent 
cervical or neck diagnosis.  Moreover, a line of duty 
determination from the period of ACDUTRA in December 1999 
referred to other conditions but not to any neck disability.  
The Board also notes that the veteran was found, in a 
December 1999 determination, to have incorrectly reported 
symptoms allegedly arising from a claimed December 1999 fall 
from the truck in an effort to obtain medical compensation 
and care.

The weight of the credible evidence demonstrates that a neck 
disability did not begin during and was not worsened by 
active duty or the period of ACDUTRA in December 1999.  As a 
neck disability was not incurred in or aggravated by service, 
there is no basis for service connection.  Since the 
preponderance of the evidence is against the claim for 
service connection for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Injured finger of the right hand

The active duty service medical records do not show any 
pertinent abnormality involving the right hand or any fingers 
of the right hand.  In addition, none of the records from the 
period of ACDUTRA in December 1999 shows any finger injury or 
residuals.  The Board also notes that the veteran was found, 
in a December 1999 ACDUTRA line of duty determination, to 
have incorrectly reported symptoms allegedly arising from a 
December 1999 fall from a truck in an effort to obtain 
medical compensation and care.

The post-service treatment records also fail to show any 
current disability involving any fingers of the right hand.  
Service connection may only be established if there is a 
current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Even assuming that the veteran now has a disability of a 
finger of the right hand, the medical evidence does not link 
the disability to a period of service. 

The weight of the credible evidence demonstrates that there 
is no current disability involving a finger of the right 
hand, and even if there is such a current disability, it is 
not related to service.  As claimed residuals of injury of a 
finger of the right hand were not incurred in or aggravated 
by service, there is no basis for service connection.  Since 
the preponderance of the evidence is against the claim for 
service connection for this condition, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a back disability is denied.

Service connection for a right knee disability is denied.

Service connection for a neck disability is denied.

Service connection for residuals of an injury of a finger of 
the right hand is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

